Title: To George Washington from Gouverneur Morris, 31 August 1778
From: Morris, Gouverneur
To: Washington, George


          
            Dear General.
            Congress [Philadelphia] 31st August 1778.
          
          I wrote you a Letter long since which went backwards & whether it hath ever Yet
            got so far forwards as to reach you I am utterly incapacitated even to guess trusting
            however that you have got or will get it I shall not from Memory repeat what if there at
            all is at best but faintly traced.
          At present I trouble you on the Subject of recruiting your Army which is at this Moment
            in Debate before the House. It hath been proposed to give ten Dollars in Specie and ten
            Square Dollars to Recruits which I have offered and it is determined in the
              Negative. I will not fatigue you with the Reasons
            opperating on my Mind they derived not inconsiderably from the probable Consequences of
            the Measure even upon the Army. Among others I fear to inflame the Rapacity of Soldiers
            with the Love by the Possession of a Metal of which we have such a 
            plentiful Lack. However let me have your Sentiments for I can promise you a Mind open to
            Conviction if you differ in Opinion desirous of Information in all Cases and willing to
            urge your good Reasons should the Matter be again opened.
          I can send you no News and therefore I shall only repeat what you knew before that I am
            most sincerely yours
          
            Gouvr Morris
          
          
            My Compliments to Bannister to Genl Reed to all Friends.
          
        